    Case: 1:19-cv-05599 Document #: 56 Filed: 05/18/20 Page 1 of 3 PageID #:354




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JORIE STERLING AND SOPHIA STERLING,                  )
                                                     )
                        Plaintiffs,                  )
                                                     )
       v.                                            )       No. 1:19-cv-5599
                                                     )
BOARD OF EDUCATION OF                                )       Chief Judge Rebecca R. Pallmeyer
EVANSTON TOWNSHIP HIGH SCHOOL                        )
DISTRICT 202, ERIC WITHERSPOON,                      )
MARCUS CAMPBELL,                                     )       Magistrate Judge Young B. Kim
MARVIN RHONE, MICHAEL HAYWOOD,                       )
                                                     )
                        Defendants.                  )

                           JOINT STATUS REPORT
             PURSUANT TO THIRD AMENDED GENERAL ORDER 20-0012

       Plaintiffs Jorie Sterling and Sophia Sterling, by their attorneys at Action Injury Law

Group and Grant & Eisenhofer, P.A., Defendants Board of Education of Evanston Township

High School District 202 (BOE), Eric Witherspoon, and Marcus Campbell (hereinafter “ETHS

Defendants”), by their attorneys at Dykema Gossett, and Marvin Rhone, by his attorney Sean

Harrison, jointly submit the following status report pursuant to Third Amended General Order

20-0012, paragraph 5:


       1.      Status of Case and Pending Motions: This case was filed on August 20, 2019.

ETHS Defendants and Defendant Rhone filed motions to dismiss and Plaintiffs subsequently

amended the complaint. On January 16, 2020, the same Defendants filed motions to dismiss in

response to Plaintiffs’ First Amended Complaint. (ECF Doc. 40, 42.) The Court set a briefing

schedule with March 16, 2020 for Plaintiffs’ response briefs. Plaintiffs filed their responses on

March 16, 2020. (ECF Doc. 47, 48.) The deadline for Defendants’ replies, originally set for April
     Case: 1:19-cv-05599 Document #: 56 Filed: 05/18/20 Page 2 of 3 PageID #:355




6, 2020, was extended by General Order 20-0012 (and the subsequent Amended Orders) and the

reply briefs are now due June 22, 2020.

        2.      Status of Defendant Haywood: Defendant Haywood was served on September

9, 2019. Defendant Haywood has not filed an appearance or responded to the complaint.

Plaintiffs will be filing a motion for default judgment against Defendant Haywood shortly.

        3.      Status of Discovery and Requested Court Action: The Court’s order setting the

motion to dismiss briefing schedule also stayed discovery. (ECF Doc. 44.) Plaintiffs’ position is

that all or some claims will remain after ruling on the pending motions to dismiss. Plaintiffs

raised the possibility of lifting the stay on discovery to conduct initial written discovery.

Defendants oppose lifting the stay due to the pending motions to dismiss, which could

potentially resolve all claims against the ETHS Defendants. Further, there are pending criminal

charges against Defendant Haywood related to the events alleged in Plaintiffs’ First Amended

Complaint. If the stay of discovery is lifted, the ETHS Defendants may seek to stay all or a

portion of the discovery on account of the pending criminal matter.

        4.      Status of Settlement: Plaintiffs requested pre-suit settlement discussions and

mediation with the ETHS Defendants and Evanston Township, but, according to Plaintiffs, the

ETHS Defendants declined to participate in settlement discussions. The ETHS Defendants and

Plaintiffs had some early communications regarding settlement after the filing of the lawsuit, and

these parties remain interested in exploring settlement. ETHS Defendants invited a demand

letter, and Plaintiffs have yet to issue a formal demand. Plaintiffs have not done so, in part,

because they had the impression it would not be productive, but will revisit a demand based on

the parties’ latest communications. As to Defendant Rhone, counsel have discussed settlement

and it is clear that settlement is not a realistic possibility as to Rhone at this point.



                                                    2
    Case: 1:19-cv-05599 Document #: 56 Filed: 05/18/20 Page 3 of 3 PageID #:356




       5.      Hearing: The parties agree that a hearing is not urgently needed unless the Court

wishes to hear from the parties regarding the request to conduct written discovery.


 Date: May 18, 2020


 Attorneys for Plaintiffs:                           Attorneys for ETHS Defendants:

  /s/Amanda S. Yarusso                              /s/ Molly E. Thompson

  Andrew M. Stroth                                  Charles Anthony LeMoine
  Carlton Odim                                      Molly E. Thompson
  Amanda S. Yarusso                                 Rosa Maria Tumialan−Landy

  Action Injury Law Group, LLC                      Dykema Gossett PLLC
  191 North Wacker Drive                            10 South Wacker Drive
  Suite 2300                                        Suite 2300
  Chicago, IL 60606                                 Chicago, IL 60606
  (312) 771 2444                                    (312)876−1700
  astroth@actioninjurylawgroup.com                  clemoine@dykema.com
  carlton@actioninjurylawgroup.com                  methompson@dykema.com
  amanda@actioninjurylawgroup.com                   rtumialan@dykema.com

  Karyn L. Bass Ehler                               Attorney for Defendant Rhone:
  Grant & Eisenhofer P.A.
  30 N. LaSalle St.                                 /s/ Sean C. Harrison
  Suite 2350
  Chicago, IL 60602                                 Sean C. Harrison
  (312) 610-5350                                    Harrison and Alnaqib
  kbassehler@gelaw.com                              53 W. Jackson Blvd
                                                    #425
                                                    Chicago, IL 60606
  Kimberly A. Evans                                 (312) 631−3405
  Grant & Eisenhofer P.A.                           harrison_alnaqib@yahoo.com
  123 S. Justison Street
  Wilmington, DE 19801
  302-622-7000
  kevans@gelaw.com




                                                3
